

EXHIBIT 10.1




RETIREMENT AGREEMENT


This Retirement Agreement (“Agreement”) is made and entered into on ________June
30_, 2018, by and between Anixter Inc., a Delaware corporation (“Company”), and
Robert J. Eck (“Executive”). Anixter International Inc., a Delaware corporation
(“Parent”), is also a party to this Agreement, but solely for the purpose of
Sections 3 and 4 hereof.


R E C I T A L S


A.Executive is currently employed by Company as its Chief Executive Officer and
holds the same office with respect to Parent.


B.Executive has advised Company of his intention to retire from Company, Parent
and all affiliates of Company or Parent effective as of June 30, 2018
(“Effective Date”).


C.Company and Parent have determined that it is in their best interests to
provide for Executive’s continued involvement as a member of the Board of
Directors of Parent (the “Board”) following his retirement.


NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants herein, the parties hereby agree as follows:


A G R E E M E N T


1.Termination of Employment Relationship. Executive shall voluntarily resign as
the Chief Executive Officer of Company and Parent and all other employment
related positions with Company and Parent or any and all affiliates, and shall
cease to be an officer or employee of Company and Parent and any and all
affiliates, effective as of the close of business on the Effective Date. From
and after the Effective Date, Executive shall not be eligible to participate in
any employee benefit plans, programs or arrangements sponsored and maintained by
Company (other than as expressly required by COBRA or other applicable law) and
shall not accrue further benefits under any non-qualified executive retirement
plans from and after the Effective Date.


2.Release. On the Effective Date, Executive shall execute and deliver to Company
the form of release attached as Exhibit A hereto.


3.Continued Board Service. Following the Effective Date, Executive agrees to
continue to serve as a member of the Board through the fifth anniversary of the
Effective Date, subject to his nomination and election to the Board following
the expiration of his current and any subsequent terms as a director. Executive
shall be entitled to receive compensation for his post-Effective Date service as
a Director in accordance with Company’s director compensation policy as in
effect from time to time.


4.Changes In Equity Rights. In consideration of and subject to the agreements
and undertakings of Executive hereunder, Parent and Executive agree that the
option and restricted stock unit grant agreements entered into by Executive and
Parent under the Anixter International Inc. 2001 Stock Incentive Plan, Anixter
International Inc. 2006 Stock Incentive Plan, Anixter International Inc. 2010
Stock Incentive Plan and the Anixter International Inc. 2017 Stock Incentive
Plan listed on Exhibit B are each hereby amended as follows:







--------------------------------------------------------------------------------




(a)To the extent that Executive holds vested and unexercised options on the
Effective Date, notwithstanding the terms of the applicable grant agreement,
Executive shall be allowed to exercise such options at any time prior to the
date such options would otherwise expire if not exercised.


(b)To the extent that Executive has non-vested restricted stock units on the
Effective Date, notwithstanding the terms of the applicable grant agreements,
such units shall continue to vest in accordance with their terms notwithstanding
the termination of Executive’s employment and shall be converted into shares
upon vesting in accordance with the terms of the applicable grant agreements.


(c)To the extent that Executive has non-vested performance-based restricted
stock units on the Effective Date, notwithstanding the terms of the applicable
grant agreements, such units shall continue to vest in accordance with their
terms notwithstanding the termination of Executive’s employment and shall be
converted into shares upon vesting in accordance with the terms of the
applicable grant agreements.


(d)In the event of Executive’s Death within twenty-four (24) months of the
Effective Date, (i) Executive’s designated beneficiary, or his estate in the
absence of a valid designation, shall be allowed to exercise vested options
during the shorter of the remaining option term or the twelve months following
Executive’s death and (ii) restricted stock units shall continue to convert in
accordance with their terms during the twelve month period following Executive’s
death. In the event of Executive’s death thereafter, Executive’s designated
beneficiary, or his estate in the absence of such designation, shall be allowed
to exercise such options and to receive shares of Company common stock upon the
conversion of restricted stock rights on the same terms and subject to the same
conditions as would have applied to Executive if he was not deceased.


(e)In the event that Executive engages in any conduct during the Covenant Term
(as defined in Section 5(c) herein) that constitutes a material violation of
Section 5 of this Agreement, then:


(i)all unexercised options held by Executive, whether or not vested, shall
terminate, be forfeited, and cease to be exercisable by Executive;


(ii)all unconverted restricted stock units and performance-based restricted
stock units held by Executive shall terminate and shall be forfeited and shall
not convert into shares of Company’s common stock; and


(iii)Executive shall be obligated to pay to Company, in cash, an amount equal to
the sum of (A) the Financial Gain (as defined below) realized by Executive with
respect to all options, restricted stock units and performance-based restricted
stock units amended by this Agreement from and after the Effective Date and (B)
the Interest Charge. For purposes of this paragraph, the term “Financial Gain”
shall mean (i) with respect to each option exercised after the Effective Date,
the difference between the fair market value of Company’s common stock on the
exercise date and the exercise price of such option, multiplied by the gross
number of shares subject to such exercise (including shares applied to pay the
exercise price and shares applied to satisfy and tax withholding obligation) and
(ii) with respect to each restricted stock unit and performance-based restricted
stock unit, the fair market value of Company’s common stock on the date such
unit vests. For purposes of this paragraph, the term “Interest Charge” shall
mean interest at Company’s unsecured borrowing rate as in effect from time to
time on all Financial Gain





--------------------------------------------------------------------------------




computed from the date such Financial Gain is realized (by means of the exercise
of an option or the vesting of a restricted stock unit) through the date
Executive satisfies such obligation. Nothing in this Agreement, however, shall
be construed to prohibit Company from also pursuing any other remedy, the
parties having agreed that all remedies are to be cumulative. The parties
expressly agree that Company may, in its sole discretion, choose to enforce the
covenants in Section 4 hereof in part or to enforce any of said covenants to a
lesser extent than that set forth herein.


5.Post-Employment Covenants and Undertakings. Executive agrees that:


(a)By virtue of his employment with Company, and service on the Board, he has
and will in the future be exposed to or has had or may have access to
confidential information of Company or its affiliates regarding its or their
businesses (whether or not developed by Executive), including, but not limited
to, algorithms, source code, system designs, data formats, analytical processes,
methodologies, business practices, financial information or projections,
customer lists or records, customer information, employee records, shareholder
records, markups, project materials, marketing techniques, supplier information,
accounting methodologies, Creations (as defined below) or other information that
gives, or may give, Company or its affiliates an advantage in the marketplace
against its competitors (all of the foregoing are hereinafter referred to
collectively as the "Proprietary Information" except for information that was in
the public domain when acquired or developed by Company, or that subsequently
enters the public domain other than as a result of a breach of this or any other
agreement or covenant). Executive further acknowledges that it would be possible
for Executive, upon termination of his employment with Company, to use the
Proprietary Information to benefit other individuals or entities, and that to
the extent Executive engages in the Business (as defined below) for himself or
others following the termination of his employment it is highly likely that such
activity would inevitably require his use or disclosure of Proprietary
Information. For the purposes of this section, “Business” means (i) the
distribution of network and security solutions, electrical and electronic
solutions, and utility power solutions, (ii) the provision of inventory
management services, supply chain solutions and other value-added services in a
manner consistent with the provision of such services by Company and (iii) any
other businesses as may be conducted by Company or its affiliates at any time
between the Effective Date and the earlier of (x) the termination of Executive’s
service as a member of the Board or (y) the end of the Covenant Term (as defined
in Section 5(c) herein). Executive acknowledges that Company has expended
considerable time and resources in the development of the Proprietary
Information and that the Proprietary Information has been disclosed to or
learned by Executive solely in connection with Executive's employment with
Company or service on the Board. Executive acknowledges that the Proprietary
Information constitutes a proprietary and exclusive interest of Company, and,
therefore, subject to Section 5(b), Executive agrees that after the Effective
Date, for whatever reason, anywhere in the world, Executive shall not directly
or indirectly disclose the Proprietary Information to any person, firm, court,
governmental entity or body, corporation or other entity or use the Proprietary
Information in any manner, except in connection with the business and affairs of
Company or pursuant to a validly issued and enforceable court or administrative
order. In the event that any court, administrative hearing officer or other
judicial or governmental representative shall request or demand disclosure of
any Proprietary Information, Executive shall promptly notify Company of the same
and cooperate with Company to obtain appropriate protective orders in respect
thereof. Subject to Section 5(b), Executive further agrees to execute such
further agreements or understandings regarding his agreement not to misuse or
disclose Proprietary Information or Creations (as defined below) as Company may
reasonably request. Notwithstanding the foregoing, no provision of this
Agreement





--------------------------------------------------------------------------------




shall be violated by Executive’s continued service on the Board of Directors of
Ryder System, Inc., a Florida corporation; and


(b)Notwithstanding the above, this Agreement shall not prevent Executive from
revealing evidence of criminal wrongdoing to law enforcement or prohibit
Executive from divulging Proprietary Information by order of court or agency of
competent jurisdiction, or from making other disclosures that are protected
under the provisions of any applicable law or regulation.  Nothing in this
Agreement prohibits Executive from reporting possible violations of federal law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, Congress, and
any Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation. Executive does not
need the prior authorization of Company to make any such reports or disclosures,
and Executive is not required to notify Company that Executive has made such
reports or disclosure.


Executive acknowledges and agrees that Company has provided Executive with
written notice below that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides an immunity for the disclosure of a trade secret to report suspected
violations of law and/or in an anti-retaliation lawsuit, as follows:


(i)an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that:


(A) is made:


(i) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney; and


(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or


(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and


(ii)an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual-


(A) files any document containing the trade secret under seal; and


(B) does not disclose the trade secret, except pursuant to court order; and


(c)Until the third anniversary of the Effective Date (“Covenant Term”),
Executive shall not:


(i)without the written consent of the Board, directly or indirectly engage or
assist any person engaging in the Business, individually, or as an officer,
director, employee, agent, consultant, owner, partner, lender, manager, member,
principal, or in any other capacity, or render any services to any entity which
is engaged in the Business; provided, however, that the ownership by Executive
of not more than one percent (1%) of any class of equity security of any entity
engaged in the Business shall not be deemed a breach of this Section provided
such securities are listed on a national securities exchange or quotation system
or have been registered





--------------------------------------------------------------------------------




under Section 12(g) of the Securities Exchange Act of 1934, as amended. Upon the
written request of Executive, the Chair of the Nominating and Governance
Committee (the “Committee Chair”), in consultation with the Chief Executive
Officer of Company, will advise Executive whether or not a specific activity
which Executive is contemplating would violate the foregoing restriction,
provided that (I) such request is made prior to Executive engaging in such
activity and (II) Executive provides the Committee Chair with such information
as the Committee Chair determines is necessary to make such determination. The
current and continuing effectiveness of any such determination shall be
conditioned on all such information provided by Executive being complete and
accurate in all material respects; or


(ii)in any manner, directly or indirectly attempt to divert, take away, solicit,
or assist others in soliciting any current or prospective customer, supplier,
independent contractor or service provider of Company or any affiliate or
otherwise interfere with the relationship between Company or any affiliate and
any current or prospective customer, service provider, supplier, independent
contractor, or shareholder; or


(iii)directly or indirectly solicit for employment other than on behalf of
Company, seek to induce or influence any person to leave employment with
Company, offer employment to, or employ any person who was an employee of
Company within 6 months of such solicitation or offer;


(iv)directly or indirectly render services, in any capacity, including but not
by way of limitation, as an employee, agent, consultant, director, lender, or
owner, to any entity whose products are currently distributed by Company as part
of the conduct of the Business or are distributed by Company at any time during
the Covenant Term; or


(v)make any comment (whether or not true) to any person that could be
interpreted, whether or not in fact so interpreted, as critical or disparaging
of Company or any of its affiliates or that otherwise could be reasonably
expected to be detrimental to Company or any of its affiliates or their
employees or operations, provided that the foregoing limitation shall not apply
to truthful testimony as a witness in any administrative or other legal
proceeding, compliance with any obligations imposed under applicable law, or
assertion of a defense against any claim of breach of this Agreement by Company,
or to his statements or disclosures to officers or directors of Company or
Parent, and shall not require Executive to make false statements or disclosures;
and


(d)Executive shall, at any time upon the request of Company, and in any event
upon the Effective Date for any reason, immediately return and surrender to
Company all originals and all copies, regardless of medium, of all algorithms,
source code, system designs, data formats, forms, records, notes, memoranda,
price lists, supplier lists, brochures, project materials, sales materials,
manuals, letterhead, business cards and other property belonging to Company, its
affiliates, or any of its clients, as the case may be, created or obtained by
Executive as a result of or in the course of or in connection with Executive's
employment regardless of whether such items constitute Proprietary Information.
Executive acknowledges that all such materials are, and will remain, the
exclusive property of Company; and


(e)All materials, inventions, discoveries, improvements or the like that
Executive, individually or with others, may originate, develop or reduce to
practice while employed with Company relating to the business or products of
Company, Company's actual or demonstrably anticipated research or development or
any work performed by Executive for Company





--------------------------------------------------------------------------------




(individually, a "Creation" and collectively, the "Creations") shall, as between
Company and Executive, belong to and be the sole property of Company. Executive
hereby waives any and all "moral rights," including, but not limited to, any
right to identification of authorship, right of approval on modifications or
limitation on subsequent modification, that Executive may have in respect of any
Creation. Executive further agrees, without further consideration, to promptly
disclose each such Creation to Company and to such other individuals as Company
may direct. Executive further agrees to execute and to join others in executing
such applications, assignments and other documents as may be necessary or
convenient to vest in Company or any client of Company, as appropriate, full
title to each such Creation and as may be reasonably necessary or convenient to
obtain United States and foreign patents or copyrights thereon to the extent
Company or any client of Company, as appropriate, may choose. Executive further
agrees to testify in any legal or administrative proceeding relative to any such
Creation whenever requested to do so by Company, provided that Company agrees to
reimburse Executive for any reasonable expenses incurred in providing such
testimony. The foregoing covenant shall not apply to any Creation for which no
equipment, supplies, facilities, or trade secret information of Company was used
and which was developed entirely on Executive's own time, unless (i) the
Creation relates to (A) the business of Company or (B) any actual research or
development of Company or any research or development that Executive knows, as
of the Effective Date, that Company plans to conduct or (ii) the Creation
results from any work performed by Executive for Company; and


(f)Executive will be available on a reasonable basis consistent with and subject
to Executive's other responsibilities to assist Company and its affiliates, and
will upon request assist Company and its affiliates, as necessary, for a period
of three (3) years (i) in order to insure the orderly transition of his duties
and responsibilities and (ii) in the prosecution or defense of any claims,
suits, litigation, arbitrations, investigations, or other proceedings, whether
pending or threatened involving Company or any affiliate. Such assistance shall
include, but not by way of limitation, attending meetings with and truthfully
and completely answering questions posed by representatives of Company. Company
shall reimburse Executive for his reasonable and necessary expenses incurred at
the request of Company upon submission of appropriate supporting documents. In
addition, if Company is not then currently obligated to make severance payments
to Executive under the terms of this Agreement, Company shall compensate
executive for such time at a rate of $2,000.00 per day for providing such
assistance.
  
6.Validity. If any one or more of the provisions (or any part thereof) of this
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions (or any part
thereof) shall not in any way be affected or impaired thereby. Each term and
provision of this agreement shall be valid and enforceable to the fullest extent
permitted by law and any invalid, illegal or unenforceable term or provision
shall be deemed replaced by a term or provision that is valid and enforceable
and that comes closest to expressing the intention of the invalid, illegal or
unenforceable term or provision.


7.Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof.  All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other person and those contained in the Change
in Control Severance Agreement and any other prior employment, consulting or
similar agreement entered into by Executive and Company or any predecessor
thereto or affiliate thereof) are terminated and superseded hereby.





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




ANIXTER INC.


_/s/________Rodney A. Smith________________
BY: Rodney A. Smith
ITS:EVP, Human Resources


_/s/________Robert J. Eck___________________
ROBERT J. ECK


_/s/________Rodney A. Smith________________
ANIXTER INTERNATIONAL INC.


BY: Rodney A. Smith
ITS: EVP, Human Resources


[But solely for purposes of Sections 3 and 4 hereof]







--------------------------------------------------------------------------------




Exhibit A


Exhibit A
FORM OF RELEASE


Date: ___June 30, 2018__________


In consideration of the agreement of Anixter Inc. ("Company") to enter into that
certain Retirement Agreement, dated as [•], with the undersigned and the
promises and covenants of Company made thereunder, the undersigned, on behalf of
himself and his respective heirs, representatives, executors, family members,
and assigns hereby fully and forever releases and discharges Company and its
past, present and future shareholders, directors, officers, employees, agents,
attorneys, investors, administrators, affiliates, divisions, subsidiaries,
predecessors, successors and assigns from and against, and agrees not to sue or
otherwise institute or cause to be instituted any legal, alternative dispute
resolution or administrative proceeding concerning, any claim, duty, obligation
or cause of action relating to any matters of any kind, whether presently known
or unknown, suspected or unsuspected, that he may possess arising from any
omissions, acts or facts that have occurred through the date his employment
terminates, including without limitation:


A.
Any and all claims relating to or arising from his employment by Company and the
termination of such employment;



B.
Any and all claims for wrongful discharge, termination in violation of good
policy, discrimination, breach of contract, both expressed or implied, covenants
of good faith or fair dealing, both expressed or implied, promissory estoppel,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, unfair business practice,
defamation, libel, slander, negligence, personal injury, assault, battery,
invasion of privacy, false imprisonment, or conversion;



C.
Any and all claims for violation of any federal, state or municipal statute,
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, and all amendments to each such Act as well as the
regulations issued thereunder;



D.
Any and all claims for attorneys' fees and costs.



The foregoing release does not release any rights Executive may have under any
employee benefit plan of Company, any claims Executive may have for
indemnification under applicable law or applicable by-laws, nor does it release
any claims for breach of the Retirement Agreement itself or any rights or claims
that arise after the date Executive signs this release. 


THE UNDERSIGNED ACKNOWLEDGES THAT (I) HE HAS BEEN ADVISED BY COMPANY TO CONSULT
A LAWYER OF HIS OWN CHOICE PRIOR TO EXECUTING THIS RELEASE AND HAS DONE SO OR
VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL, (II) HE HAS READ THIS RELEASE AND
UNDERSTANDS THE TERMS AND CONDITIONS HEREOF AND THE BINDING NATURE HEREOF, (III)
HE HAS HAD AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THE TERMS OF
THIS RELEASE AND EXECUTED THIS RELEASE VOLUNTARILY AND WITHOUT DURESS OR UNDUE
INFLUENCE ON THE PART OF COMPANY, (IV) HE HAS SEVEN (7) DAYS TO REVOKE HIS
EXECUTION OF THIS RELEASE AND THAT SUCH EXECUTION SHALL NOT BE EFFECTIVE UNTIL
SEVEN (7) DAYS





--------------------------------------------------------------------------------




FOLLOWING DELIVERY TO COMPANY, AND (V) HE UNDERSTANDS THAT HIS RIGHT TO RECEIVE
CHANGES TO EQUITY VESTING UNDER SECTION 4 OF THE RETIREMENT AGREEMENT IS SUBJECT
TO AND CONDITIONED ON THE UNDERSIGNED'S FULL AND COMPLETE COMPLIANCE WITH THE
COVENANTS FOLLOWING HIS TERMINATION AND SUBJECT TO FULL RECOUPMENT BY COMPANY IN
THE EVENT OF A VIOLATION OF ANY COVENANT.


Initially capitalized terms used in this release and defined in the Agreement
shall have the meanings given to such terms under the Agreement.


___Robert Eck__________________
Printed Name


_/s/ Robert Eck_________________
Signature
                            
Date: _____June 30, 2018_________


_______________________________
Notary


My Commission expires ___________







--------------------------------------------------------------------------------




Exhibit B






Robert Eck
Outstanding Equity Based Grants
as of June 30, 2018
($ in Millions)


Equity Type
Vested
Quantity
Unvested
Quantity
Options (Extended to Stated Expiration Date)
258,954


—


Restricted Stock Units (Continued Vesting)
—


72,672


Performance Restricted Stock Units (Continued Vesting)
—


39,099












